Citation Nr: 1400036	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-34 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a June 2013 Travel Board hearing. The hearing transcript is of record. 

The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to service.

2. Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to service.


CONCLUSIONS OF LAW


1. Bilateral hearing loss was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Tinnitus was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for bilateral hearing loss and tinnitus.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2013).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits. 38 U.S.C.A. 1154(a)  (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465 (1994)

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013). 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an organic disease of the nervous system. 38 C.F.R. § 3.309(a) (2013).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology. Accordingly, the Veteran's claims of continuity of symptomatology have been considered and addressed. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Furthermore, where hearing loss that is an organic disease of the nervous system manifested to a compensable degree within one year following separation from service, service connection shall be granted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996). 

Analysis

The Veteran contends that his currently demonstrated bilateral hearing loss and tinnitus developed as a result of noise exposure in service.  Specifically, he claims that he served in the U.S. Navy as an Aviation Machinist's Mate (an aviation mechanic), and was exposed to excessive noise from turbo-jet aircraft engines and equipment.  

As an initial matter, an October 2008 VA audiological examination confirms that the Veteran has a hearing loss disability for VA purposes. 38 C.F.R. § 3.385.  In addition, the Veteran has reported that he experiences tinnitus; he is considered competent to report the observable manifestations of this claimed disability. See Jandreau, supra; see also June 2013 Hearing Transcript.  The Board thus finds the foregoing evidence sufficiently establishes current bilateral hearing loss and tinnitus diagnoses. See Hickson, supra. 

With respect to the second element of a service connection claim, that of in-service incurrence, service treatment records are silent for complaints, treatment, or diagnoses of hearing loss and/or tinnitus.  Entrance and separation audiometer findings demonstrate some degree of hearing loss in the high frequency range (6k Hz), but nothing that clinically amounted to, or was otherwise noted as a diagnosis of "hearing loss" (pre-existing or otherwise). See also 38 C.F.R. § 3.385.  The Veteran also denied having any pre-existing hearing loss during his hearing before the undersigned.  

Nevertheless, the Veteran has consistently stated that he was exposed to excessive noise in-service in his capacity as Aviation Machinist's Mate.  Indeed, during his June 2013 Board hearing, he testified that he was exposed to jet engine noise, with limited/inadequate hearing protection, 7 days a week throughout the entire duration of his service.  The Board notes that the Veteran is competent to report on such matters. See Layno, supra.  Moreover, his accounts of acoustic trauma are consistent with the facts and circumstances of his service.  As such, in-service noise exposure (or "injury) is conceded in this case.  

Thus, the remaining question for consideration here is whether the hearing loss and tinnitus disabilities are related to service.  In this case, the Veteran has reported that he experienced ear symptoms such as "erratic" ringing/buzzing in his ears during and since service; he also testified that he experienced related hearing loss problems shortly after service.  He stated that he did not seek treatment for these disabilities until his hearing loss necessitated hearing aids. See Hearing Transcript.  Of note, the Veteran has denied having any significant post-occupational noise exposure as an automobile mechanic. See October 2008 VA Audiological Examination.  Based on this evidence, the Board finds that the Veteran has provided competent evidence of the onset of both claimed disabilities during service.  

The Board acknowledges that an October 2008 VA examiner provided a negative nexus opinion with respect to hearing loss; however, the examiner based his opinion on an erroneous premise - i.e., that the hearing loss pre-existed service.  As noted above, this is not so.  Therefore, the Board affords little, probative value to the October 2008 VA examiner's opinion.  

Thus, the Board is left with the following evidence: current diagnoses of hearing loss and tinnitus; the Veteran's competent and credible reports of in-service acoustic trauma, which are consistent with the facts and circumstances of his service; a negative, but non-probative VA medical opinion; a lack of post-service occupational noise exposure; and the Veteran's competent and credible reports of near-continuous hearing/tinnitus problems since service. See also 38 C.F.R. § 3.303(d). 

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for many years after active duty.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claims are granted. 38 U.S.C.A. § 5107(b) (West 2002).










ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


